 In the Matter of THE BARREWOOL COMBINGCOMPANY, LIMITEDandFEDERAL LABORUNION No. 21928,TEXTILEWORKERS, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. C 1598.Decided November20, 19.40Jurisdiction:wool top processing industry.Unfair LaborPracticesInterference, Restraint, and Coercion:charges of, sustained.Company-Dominated Unwn:charges of, sustainedDiscrimination:charges of, dismissed.Remedial OrdersBoard found that discharges of 12 employees were occasioned by adoptionof rule by respondent that not more than four members of one familyliving in a single household be employed in plant, and dismissed complaintas to them. In view of unfair labor practices of respondent and becauseTrialExaminer's recommendation that 'respondent reemploy the 12 indi-viduals in their former or substantially equivalent positions if any changesshould occur in status of any of the four members of their respectivefamilies in the respondent's employ contemplated a continuing course ofconduct on part of respondent, Board ordered respondent to place theseindividuals upon a preferential list for employment in accordance withTrial Examiner's recommendation.-Practice and Procedure.Where no exceptions filed to 8 (1) and (2) findings and conclusions ofIntermediate Report, Board, after reviewing such findings and conclusions,adopted and incorporated them by reference into its decisionMr. Bernard J. Donoghue,for the Board.Mr. Edward A. Robertson,of New York City, for the respondent.,Mr. A. Frank Reel,of Boston, Mass., andMr. Herbert S. ThatcherandMr. Anthony Valente,ofWashington, D. C., for the Federal.Mr. John M. HartandMr. W. Lester Wyatt,ofWorcester, Mass.,for the Local Union.Mr.W. Lester Wyatt,ofWorcester,Mass., forMr. Fritz H.Johnsen.Mr. Henry ManningandMr. J.' Oscar Rocheleau,ofWorcester,Mass., for Mr. H. Oscar Rochelau.Mr. Daniel J. Harrington,of counsel to the Board.28 N. L. R B.. No. 14.40 THE BARRE WOOL COMBING COMPANY ,4IDECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Federal Labor Union No.21928, TextileWorkers, affiliated with the American Federation ofLabor, herein called the Federal, the National Labor RelationsBoard, herein called the Board; by the Regional Director for theFirst Region (Boston, Massachusetts), issued its complaint datedAugust 11, 1939, and an amendment to complaint dated August 19,1939, against The Barre Wool Combing Company, Limited, SouthBarre, Massachusetts, herein called the respondent, alleging that therespondent' had engaged in andas engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint andthe amendment to the complaint, accompanied by notices of hearing,were duly served upon the respondent, upon the American Federationof Labor, upon the Federal, and upon South Barre Employees LocalUnion, Inc., a labor organization mentioned in the complaint, hereincalled the Local Union.At the hearing the complaint, as amended,was further amended in certain respects.With respect to the unfair labor practices the complaint, asamended, alleged in substance (1) that the respondent, since on orabout February 16, 1939, dominated and interfered with the forma-tion and administration of the Local Union and contributed financialand other support to it; (2.) that the respondent discouraged member-ship in the Federal by discharging 12 named employees betweenFebruary 24, 1939, and February 28, 1939,1 one named employee onJuly 10, 1939,2 and 3 named employees on July 11, 1939,3 and there-after refusing to reinstate or reemploy said employees because theyhad joined and assisted the Federal; (3) that the respondent on orabout February 16, 1939, and prior to and after said date, by request-ing its employees during working hours and at other times to jointhe Local Union, requiring employees to join the Local Union, ques-tioning employees' as to their membership in the Federal, and en-gaging in iarious other acts, conduct and statements, interfered with,The namesof these 12employeesare: John A Fargnoli, Santa Coopalina. CatherineRoselli,Carmela Sottile, Josephine Sidote, Joseph Coppolino, Nicholas Borelli,PhilippaSidote,JosephinePuliafico,Eleanor Salvadore, Santa Roselli, and FrancesRoselli.2Thename of thisemployee is Rosa Puliafico'The namesof these three employeesare EmeldaCarruolo, Ida Inzerillo,and EnessaTutino. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrained and coerced its employees in-their free choice of represent-atives for the purpose of collective bargaining or other mutual aid,or protection; and (4) that the respondent by all its aforesaid actsand by other acts and conduct, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.-On August 23, -1939, the respondent filed an answer and on Sep-tember 19, 1939, an amended answer, denying generally the materialallegations of the complaint.Pursuant to notice, a hearing was held in Barre, Massachusetts,from August 24, 1939, to October 18, 1939, before Henry J. Kent, theTrial Examiner duly designated by the Board.4 The Board, the re-spondent, the Federal, and the Local Union were represented bycounsel and participated in the hearing.5Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the hearing the Local Union filed a motion to intervene inthe proceeding.The Trial Examiner granted the motion, but limitedthe intervention` to the issues involving the Local Union.At the closeof the Board's case and also at the conclusion of the hearing counselfor the respondent moved to dismiss the complaint, as amended, onthe ground that the Board lacked jurisdiction over the respondent andto dismiss the complaint, as ammended, in so far as it alleged that therespondent had committed unfair labor practices within the meaningof Section 8 (1) of the Act. The Trial Examiner reserved rulingon the motions and in his Intermediate Report denied them.Counselfor the respondent also moved to dismiss the complaint, as amended,in so far as it alleged that Nicholas Borelli, one of the employeesnamed in the complaint, as amended, had been discharged in violationof the Act and made various motions to dismiss the complaint, asamended, in so far as it alleged that 15 of the employees named in thecomplaint, as amended, had been discharged in violation of the Act.The Trial Examiner granted the motion with respect to Borelli,reserved ruling on the other motions, and in the Intermediate Reportgranted them.At the close of the respondent's case counsel for theBoard moved to reinstate the name of Borelli to the complaint, asamended, and to add two more names to said complaint. The TrialExaminer denied the motions.At the conclusion of the respondent's4011 October 18, 1939, the hearing was ad Boni ned "to a date and place later to bedetermined "On the same day the Board ordeied that the instant case be consolidatedwithplatter of The Barre Wool Combing Company, LimitedandFederal Labor UnionNo $1938, Textile Workers, affiliated with the American Federation or Labor(Case NoR-15S0), 19 N L R. B. 1008 On Decembe, 28, 1939, the Board oidered the casessevered for purposes of decisionOn January 27, 1940,without further hearing, therecord in the instant case was closed pursuant to a stipulation of the parties5Two individuals,Fritz II. Johnsen and II Oscar Rocheleau,werealso representedby counsel and participated in the hearing. THE BARRE WOOL COMBING COMPANY ,43case counsel for the Board moved to conform the complaint, asamended, to the proof with respect to minor\variances between theproof and the allegations of the complaint, as amended.The motionwas granted by the Trial Examiner.During the course of the hearingthe Trial Examiner made several other rulings on motions and onobjections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Thereafter the Federal submitted a brief which has been consideredby the Trial Examiner and by the Board.In his Intermediate Report, dated May 27, 1940, copies of whichwere duly served upon the respondent, the Federal, and the LocalUnion, the Trial Examiner found that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) of the Act, and recommendedthat the respondent cease and desist therefrom and that it take certainaffirmative action to remedy the situation.He further found thatthe respondent had not engaged in unfair labor practices in regard tothe 16 employees named in the complaint, as amended, as having beendiscriminatorily discharged.INo exceptions to the Intermediate Report or to the record were filedby the respondent or by the Local Union.On June 17, 1940, the Federal filed exceptions to the portions of theIntermediate Report wherein the Trial Examiner found that thetestimony failed to support the Federal's contention that the respondent,instigated the seeking of-aid from the Congress of Industrial Organiza-tions, herein called the C. I. 0., by the Local Union, and that therespondent had not engaged in unfair labor practices with respect tothe 16 above-mentioned employees as alleged in the complaint, asamended.Thereafter the Federal submitted a brief which has beenconsidered by the Board.Pursuant to notice a hearing was held before the Board on October3, 1940, in Washington, D. C., for the purpose of oral argument.Therespondent and the Federal were represented by counsel and partici-pated in the hearing.The Local Union did not appear at this hear-ing.The Board has fully considered the exceptions to the Interme-diate Report and finds them to be without merit. .Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe respondent, a Massachusetts corporation engaged in the busi-ness of processing wool top at its plant in South Barre, Massachusetts,annually processes from 20,000,000 to 25,000,000 pounds of wool, 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDgreasy weight, all of which originates outside the Commonwealthof Massachusetts and approximately 8,000,000 to 10,000,000 poundsof which are shipped directly to the plant from outside the Common-wealth.From this wool the respondent manufactures approximately10,000,000 to 12,000,000 pounds of wool top annually.A consider-able portion of this wool top, which is owned by the customers whoship the wool to the respondent's plant, is shipped by the respondentat the direction of such customers to places outside the Common-wealth of Massachusetts.During 1938 the respondent purchased raw materials amountingin value to $325,000 and consisting of soda ash, soap, combing oils,card clothing, bristles, packing materials, sulphuric acid, dye stuffs,chemicals used in dyeing, coal, and other miscellaneous raw materials.All of the 'soda ash, soap, combing oils, bristles, sulphuric acid, andcoal, amounting in value to $145,000, and some of the remaining rawmaterialswere obtained outside the Commonwealth of Massachusetts.During 1938 the respondent manufactured and shipped to variousparts of the country approximately 1,000,000 pounds of wool grease,a waste product.II.THE LABOR ORGANIZATIONS INVOLVEDFederal Labor Union No. 21928, Textile Workers, is- a, labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the respondent.South Barre Employees^Local Union, Inc. is an unaffiliated labor'organization, admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion and domination and inter-ference with the administration of the Local Union,In his Intermediate Report the Trial Examiner, upon the sub-sidiary or evidential findings of fact which he there made, foundand'concluded that the respondent through various specified activ-ities in which it engaged, interfered with, restrained, and coercedits employees at its South Barre plant in the exercise of the rightsguaranteed in Section 7 of the Act and that the respondent formedand sponsored the Local Union as a labor organization of such em-ployees and was dominating and interfering with its administrationand contributing financial and other support to it.As stated above,no exceptions to the Intermediate Report or to the record were filedby the respondent or by the Local Union and the exceptions filed bythe Federal, save the exception to the finding that the testimony THE BARRE WOOL COMBING COMPANY45failed to support the contention that the respondent instigated theseeking of aid from the C. I. O. by the Local Union, did, not relateto the above findings of fact or conclusions or to the recommendationsbased thereon, of the Trial Examiner.The local Union did not ap-pear at the hearing held before the Board for purposes of oral argu-ment.At that hearing, although counsel for the respondent statedthat he did not consider failure'to file exceptions to the above findingsof the Trial Examiner to be an admission by the respondent of thecorrectness of such findings, he also represented that the respondenthas complied with the recommendations of the Trial Examiner inevery respect.'It appeared at the oral argument that the LocalUnion had dissolved and that its members had joined the C. I. O.We have considered the record and find that the subsidiary orconclusions of the Trial Examiner contained in his IntermediateReport, in so far as they relate to the respondent's engaging in activi-ties interfering with, restraining, and coercing its employees in theexercise of rights guaranteed under Section 7 of the Act, and to itsformation and sponsorship of the Local Union, its domination andinterferencewith the administration of the Local Union, and itscontributing financial and otllel: support to the Local Union, are, andeach of, said findings and conclusions is, supported by the weight ofthe evidence and correct. -Accordingly, we approve said findings offact and conclusions, and each of them, adopt them as the findingsof fact and conclusions of the Board for purposes hereof, and herebyincorporate by reference into this Decision and Order said findingsof fact and conclusions, and each of them, to the same extent as if-they were here physically set forth.Upon the findings of fact and conclusions incorporated herein, andotherwise set forth herein, and upon the entire record in the case,we find that the- respondent dominated and interfered with the for-mation and administration of the Local Union and contributed finan-cial and other support to it; that by, said acts the respondentinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the Act; that the Local Unionis not nor has it ever been the employees' genuine choice of a collec=tive bargainiig representative; and that the Local Union is incapableof serving as a true collective bargaining agency of these employees,and its existence does and will constitute a continuing obstacle to theexercise by these employees of the rights guaranteed them in the Act.0Counsel for the respondent also stated that he felt "that the Trial Examiner hasgiven due consideration *to the entire iccoid in the case and that his findings are verywell substantiated by the record, and the dismissal of the allegations of discriminationare justified by the record in the case." 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The dischargesThe complaint, as amended, alleged that the respondent during theperiod from February 24, 1939, to February 28, 1939, dischargedJohn A. Fargnoli, Santa Coopalina, Catherine Roselli; CarmelaSottile, Josephine Sidote, Joseph Coppolino, Nicholas Borelli, Phil-ippa Sidote, Josephine Puliafico, Eleanor Salvadore, Santa Roselli,and Frances Roselli ; that on July 10, 1939, it discharged Rosa Pulia-fico; that on July 11, 1939, it discharged Emelda Carruolo, Ida In-zerillo, and Enessa Tutino ; and that the above-named employeeswere discharged and thereafter refused reinstatement or reemploy-ment in order to discourage membership in the Federal, because theyengaged in activities in behalf of the Federal, and because they en-gaged in concerted activities with other employees for the purposeof collective bargaining or other mutual aid or protection.The 12 employees discharged in February 1939.-were Italians and,since the employees who had joined the Federal were largely of thatnationality, the Federal contended that those discharges were effectu-ated to weaken and prevent a successful union organization amongemployees.The evidence is conflicting as to whether or not some ofthe 12 discharged employees were members of the Federal at thetimes of their discharges,but at any rate all of them, together withother members of their families, had attended Federal meetings andfavored that organization.The respondent, on the other hand, claimed that the 12 employeeswere selected for discharge in accordance with a rule which had beenadopted due to slack business that not more than four members ofone family living in a single household should be employed in theplant.The record shows that during 1938 and the early part of1939, prior to any organizational activities among the respondent'semployees, the employees had complained that the practice, then ineffect, of sharing work among individual employees was unfair be-cause of the employment of numerous members of severallarge fami-lies.On January 21, 1939, after a meeting between the managementand a committee representing the employees, the respondent decidedto put the above-mentioned rule into effect.The respondent's officemanager, Carlisle, was instructed to prepare a list of families havingnumerous members employed in the plant.He prepared such a listand submitted it to the management on January 27, 1939, nearly 3weeks before any organizational activities were initiated.The rulewas not put into effect immediately, however, because of unrest in theplant culminating in a strike which lasted f'ro'm February 14, 1939, toFebruary 20, 1939, during which strike the Federal was organized.Shortly after the employees returned to work the 12 employees weredischarged in accordance with the rule.Each had less seniority than THE BARRE WOOL COMBING COMPANY47other members of his family employed in the plant with the exceptionof John Fargnoli, whose sister had less seniority than he had, but,inasmuch as she was an office employee, lie was discharged in herstead.At the time of their discharges the respondent informed these12 employees that they would be eligible for reemployment if changesshould occur in the status of any of the 4 members of their respectivefamilies then employed which would render the rule inoperative asto the discharged employees. Several of these employees were subse-quently rehired when such changes occurred.The four employees discharged in July 1939 were comb operators inSection 3, so called, of the plant.There were nine combs in thisSection and the work had been divided among five operators, fouroperators running two combs each and the fifth running one comb.In Sections 1 and 2 of the plant, where similar operations were per-formed, each operator ran three combs. In those Sections, the noil,a waste product, was automatically disposed of, while in Section 3the operators were required to pick up the noil from the floor anddeposit it in, a truck.Levon Yacubian, superintendent of the plant,had considered for a considerable length of time assigning threecombs to each operator in Section 3 and furnishing 'an employee topick up the noil, 'but had not done so because work was slack anditwould necessitate the laying off of employees.In July 1939 the plant was busy and on July 10 Yacubian orderedthe change put into effect in Section 3.Rosa Puliafico, one of thecomb operators on the afternoon shift, objected to the change andYacubian went to the Section to speak to her.Yacubian asked herto operate three combs for a week and consult him on any problemsthat might arise and told her that she would earn $2.15 additional perweek by operating three combs or if she preferred could be trans-ferred to another Section.Puliafico answered that she was a mem-ber of the Federal and would have to talk to her union representativebefore changing the method of operation.Yacubian then told herthat the management was running the plant and not the head of herUnion.Puliafico then either left the plant of her own accord orwas told to do so by Yacubian.On the following morning, July 11, Emelda Carruolo, Ida Inzerillo,_Enessa Tutino, Mary Vallardo, and Mrs. Thomasello, who had beenoperating the nine combs in the Section on the first shift, were notifiedof the change. Ida Inzerillo, who had been operating one comb, wastransferred to work on the finishers on which she had worked previ-ously and which was comparable work on which she would receive thesame rate of pay.George Fish, overseer in the Section, requestedCarruolo, Tutino, and Thomasello to run three combs each.They re--fused to accept the change and Fish asked them to go to Yacubian'sI 48DECISIONS OF NATIONAL LABOR ,RELATIONS BOARDoffice with him where the matter was further discussed with Yacubian.He told the girls that they would receive $2.15 additional per weekfor operating three combs; that they would not be required to pickup noils; and that the change would not cause any lay-offs and wouldplace the respondent in a better competitive position.He asked themto give the changed assignment a week's trial and to consult him onany problems that might arise; and told them that if the assignment,proved unsatisfactory he would restore the two comb assignment.Thegirls still insisted on running only two combs.Carruolo and Tutinotestified that Yacubian told them that they had minds of their ownbut were not using them, that the "A. F. of L. must be backing" them,and that, if they were looking for trouble, they would get it.BothYacubian and John Hinchcliffe, assistant superintendent of the plant,who was present, denied this testimony and Fish testified that he didnot hear Yacubian make such a statement.Under all the circum-stances we credit Yacubian's denial that he made the statement.Yacubian, Fish, and the three girls then went to Section 3 whereYacubian again asked them to operate three combs. Carruolo andTutino testified that Yacubian told them that that was what theygot "for joining the A. F. of L."Yacubian denied this testimonyand Fish and Henry Caron, a section hand who was present, testifiedthat they did not hear him make any such statement:We find thatYacubian did not make this statement.Meanwhile Ida Inzerillo hadreturned from the finishers and was standing by the comb she had beenoperating.Yacubian told her she would have to obey orders or go'home. Inzerillo left the plant and was followed by Carruolo, Tutino,and Thomasello.Yacubian or Fish then asked Vallardo to operatethree combs.She asked and received permission from Yacubian toattempt to induce the girls to return.Vallardo met Thomasello clown-stairs in the plant and the two of them went after the three girls andasked then to return.They replied that, if Yacubian wanted themback, he should send the timekeeper after them.Other operators inSection 3 accepted the three comb assignment and at the date of thehearing were still operating three combs each.The respondent has filled the positions vacated by Puliafico, Car-ruolo, Inzerillo, and Tutino and there is no showing in the recordthat they have ever-sought reinstatement.We find, as did the Trial Examiner, that the respondent did notdischarge John A. Fargnoli, Santa Coopalina, Catherine Roselli, Car-mel Sottile. Josephine Sidote, Joseph Copplino, Nicholas Borelli,Philippa Sidote, Josephine Puliafico, Eleanor Salvadore, Santa Roselli.Frances Roselli, Rosa Puliafico, Emelda Carruolo, Ida Inzerillo, andEnessa Tutino; or any of them, in order to discourage membership inthe Federal, or because they engaged in activities in behalf of the Fed- THE BARREWOOL COMBING, COMPANY49era], or because they engaged in concerted activities with other em-ployees for purposes of collective bargaining or other mutual aid orprotection.The allegations of the complaint, as amended, with respectto these employees will, accordingly, be dismissed.IV. TILE EFFECT OF THE UNFAIRLABORPRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIA above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYAs stated above, the Trial Examiner in his Intermediate Reportrecommended that the respondent cease and desist from the unfair laborpractices in Which he found it to have engaged, and that it take cer-tain affirmative action to affectuate the policies of the Act and remedythe situation brought about by these unfair labor practices.Also, asabove mentioned, the respondent at the oral argument before theBoard represented that it had complied with the recommendations ofthe Trial Examiner. It indicated that it had disestablished the LocalUnion as a collective bargaining representative of its employees; thatit had posted certain notices to its employees in form and manner asrecommended in the Intermediate Report; and that it had offeredemployment to certain of the discharged employees as they becameeligible for reemployment, in accordance with another recommenda-tion of the Trial Examiner.We are of the-opinion, and find, that a cessation of the acts andconduct from which the Trial Examiner in his Intermediate Reportrecommended the respondent should cease and desist, and its takingof the affirmative action which he recommended it should take, wereand are essential to an effectuation of the purposes and policy of theAct and constitute an appropriate means of removing and avoidingthe consequences of the respondent's unfair labor practices, as found inthe Intermediate Report and herein.The Trial Examiner in hisIntermediate Report found, and we have found, that the dischargesof the 12 named employees in February 1939 were occasioned by theadoption of the rule that not more than four members of one familyliving` in a single household should be employed in the plant.We,therefore, shall not order their reinstatement. In-view of the re-spond'ent's unfair labor practices as set out in Section III A', above,and because the Trial Examiner's recommendation that the respond-ent reemploy these 12 employees in their former or substantially I50DECISIONS OI, NATIONAL LABOR RELATIONS BOARDequivalent positions if any changes should occur in the status of any ofthe four members of their respective families in the respondent's em-ploy, contemplates a continuing course of conduct on the part of therespondent, we shall require that the respondent place the 12 employeesupon a preferential list for employment as they become eligible forreemployment to their former or substantially equivalent positions.We hereby approve the recommendations, of the Trial Examiner andshall make our Order in accordance therewith, save for certain modifi-cations of said recommendations in view of the respondent's complianceas of the time of the oral argument with the recommendations of theTrial Examiner.Upon the basis of the above findings of fact incorporated andotherwise set forth herein and upon the entire record in the case, theBoard makes the following :CONCLUSIONS OF LAW1.Federal Labor Union, No. 21928, affiliated with the AmericanFederation of Labor, and South Barre Employees Local Union, Inc.,are labor organizations, within the meaning of Section 2 (5) of theAct.2.By dominating and interfering with the formation and adminis-tration of South Barre Employees Local Union, Inc. and contrib-uting support to it, the respondent has engaged in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in unfair labor practices, within the meaningof Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withrespect to John A. Fargnoli, Santa Coopalina, Catherine Roselli,Carmela Sottile, Josephine Sidote, Joseph Coppolino, Nicholas Bo-relli,Philippa Sidote, Josephine Puliafico, Eleanor Salvadore, SantaRoselli,Prances Roselli, Rosa Puliafico, Emelda Carruolo, Ida In-zerillo, and Enessa Tutino, or any of them, as alleged in the com-plaint, as amended.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, The Barre Wool Combing Company, Limited, South THE BARRE WOOL COMBING COMPANY51Barre, Massachusetts, and its officers, agents, successors, and assignsshall :1.Cease and desist from:,(a)Dominating or interfering with the administration of SouthBarre Employees Local Union, Inc., or with the formation or admin-istration of any other labor organization of its employees, and fromcontributing financial or other support to said South Barre Employ-eesLocalUnion, Inc., or any other labor organization of itsemployees;(b) In any other manner interfering with, restraining, or coercingits, employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain; collectivelythrough representatives of their own choosing, and to engage in-concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Place John A. Fargnoli, Santa Coopalina, Catherine Roselli,Carmela Sottile, Josephine Sidote, Joseph Coppolino, Nicholas Bo-relli,Philippa Sidote, Josephine Puliafico, Eleanor Salvadore, SantaRoselli, and Frances Roselli on a preferential list of persons to beoffered reinstatement to their former positions or to substantiallyequivalent positions should any of the four members of their respec-tive families on the respondent's pay roll be terminated from hisemployment, .cease his employment, or effect a change of statuswhereby he is excluded from the operation of the respondent's rulethat not more than four members of one family living in one house-hold be employed in its plant, and maintain each of said persons uponsuch list until he or she is employed in his or her former or substan-tially equivalent position ;(b)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent engaged in un-fair labor practices with respect to John A. Fargnoli, Santa Coopa-lina,Catherine Roselli, Carmela Sottile, Josephine Sidote, JosephCoppolino, Nicholas Borelli, Philippa Sidote, Josephine Puliafico,Eleanor Salvadore, Santa Roselli, Frances Roselli, Rosa Puliafico,Emelda Carruolo, Ida Inzerillo, and Enessa Tutino.i413597-42-vol. 28-5